PER CURIAM.
Upon an examination of the facts disclosed by the record upon appeal herein, we are unable to perceive any substantial difference between the case at bar and that of People v. Barker, 144 N. Y. 94, 39 N. E. 13. With a change of figures, the opinion seems entirely applicable to the facts and circumstances presented by the record before us. Following the conclusion reached in that case by the court of appeals, it would seem that the tax commissioners had a right to levy the assessment which they did, and the order vacating the same was erroneous. The order appealed from should be reversed, wth costs and disbursements.